                     Case 19-15626           Doc 12       Filed 05/10/19         Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            Baltimore Division

In Re:    Angela Y Liggins                                       Case No. 19-15626
                                                                 Chapter 13


                                             LINE OF APPEARANCE

Please enter the appearance of Joshua Welborn, Esq. and McCabe, Weisberg & Conway, LLC, as counsel for the secured
creditor, The Community Development Administration of the Department of Housing and Community Development for
the State of Maryland, and add our name to the Mailing Matrix to receive copies of all Motions, Orders, Plans, and
Notices filed herein.

                                                       /s/ Joshua Welborn, Esq.
                                                       Joshua Welborn, Esq.
                                                       Attorney for Movant
                                                       Bar No. 29359
                                                       McCabe, Weisberg & Conway, LLC
                                                       312 Marshall Avenue, Suite 800
                                                       Laurel, MD 20707
                                                       301-490-1196
                                                       bankruptcymd@mwc-law.com


                                          CERTIFICATE OF SERVICE

I hereby certify that on the 10th day of May, 2019 I reviewed the Court’s CM/ECF system and it reports that an
electronic copy of the foregoing pleading will be served electronically by the Court’s CM/ECF system on the
following:

Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, Maryland 21401


Jeffrey P. Nesson
Law Office of Jeffrey P. Nesson
11421 Reisterstown Rd
Owings Mills, Maryland 21117


I hereby further certify that on the 10th day of May, 2019, a copy of the foregoing pleading was also mailed first
class mail, postage prepaid to:


Angela Y Liggins
1627 Langford Road
Gwynn Oak, Maryland 21207
(Via U.S Mail)


                                                      /s/ Joshua Welborn, Esq.
                                                      Joshua Welborn, Esq.
